Citation Nr: 1823208	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, with reported additional service in the Reserves from June 1970 to July 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The agency of original jurisdiction (AOJ) retaining jurisdiction of this appeal is the Montgomery, Alabama VARO.

The Board remanded the claim for further development in July 2017.  The issue now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted because there has been a lack of compliance with the Board's July 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In its July 2017 remand, the Board asked the examiner to "specifically indicate whether the Veteran meets the DSM-IV criteria for PTSD."  However, although the January 2018 examiner did not find a current diagnosis, the examiner did not use the DSM-IV criteria as instructed by the July 2017 remand.  Accordingly, a remand for an addendum opinion is required.

Further, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Next, obtain a VA addendum opinion from the January 2018 examiner (or another appropriate examiner if she is unavailable) to determine whether the Veteran meets the DSM-IV criteria for PTSD or any other psychiatric disorder, and if so, whether it had its onset during service or related to any incident of service.

The electronic claims file must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must address any new, relevant medical records added since the Veteran's January 2018 examination.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

